Citation Nr: 0903030	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person, 
or on account of being housebound.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008) for a low back disorder.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008) for a bilateral lower extremity 
(feet and legs) neuropathy.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008) for bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran (appellant) and his spouse 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In February 2008, the Board remanded the veteran's claims for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
because the veteran had requested a Board hearing to be held 
at a local VA office (Travel Board hearing).  In March 2008, 
the veteran's claim for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound was denied.  

A Travel Board hearing was held before the undersigned Acting 
Veterans Law Judge in November 2008.  A copy of the 
transcript of that hearing is of record.  The veteran and his 
wife provided testimony as to each of the issues as listed on 
the title page of this decision.  Additional evidence 
received at the hearing was accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (c) 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In his claims for compensation under 38 U.S.C.A. § 1151, the 
veteran contends that his current low back disorder, 
bilateral lower extremity (legs and feet) neuropathy, and 
bilateral hip disorder were caused by VA's failure to timely 
diagnose and properly treat him following a twisting injury 
that was incurred in 2001.  Specifically, the veteran 
contends that he was not properly treated because it was 
incorrectly determined by VA medical personnel that his 
complaints at the time of the injury were psychological in 
nature.  The veteran asserts that he was dismissed by VA as 
having mental problems instead of actual orthopedic 
complaints.  He points out that the record is replete with 
private records immediately after the injury showing that his 
complaints continued, and that he was ultimately shown to 
have degenerative disc disease in the low back at L4-5 and 
L5-S1.  Moreover, the veteran contends that the presence of 
abnormality at this nerve level was supported by EMG/nerve 
conduction studies in 2004.  

At the November 2008 personal hearing (Travel Board hearing) 
in Muskogee, Oklahoma, the veteran submitted an undated 
statement as provided by the veteran's VA primary care 
physician at the Oklahoma, City, VA facility.  In this 
undated statement that was receive in November 2008, the VA 
doctor wrote that she had reviewed the veteran's records back 
to 1998, and noted that the veteran developed back pain and 
knee pain after a twisting injury in 2002.  The VA doctor 
wrote that, while extensive testing was done around 2002 
which showed a knee problem, no low back disorder was found, 
the veteran's complaints were thought to be psychological, he 
continued to have pain, and he went to private physicians for 
additional treatment, and, ultimately, was found to have disc 
disease in the lower back (and in the cervical spine).  The 
VA doctor also noted that, while the veteran continued to 
complain of left lower extremity problems, resulting in his 
ordering a special seat for his van, additional testing had 
not shown any neurosurgical indications.  

In this undated statement that was receive in November 2008, 
the VA physician added that the veteran felt that, 
intermittently, he had been ignored by VA physicians due to 
his mental health diagnosis.  (The Board notes that the 
veteran is service connected for schizophrenia and rated at 
100 percent disabling.)  The VA doctor added that the veteran 
felt that his VA treatment, or lack thereof, had led to a 
progression of his symptoms to his current debilitated state.  
The VA doctor added the following: 

My review of the chart indicates that, 
although it seems that multiple attempts 
have been made to evaluate his problem, 
the eventual progression of his disease, 
especially his cervical spine disease, 
has finally caught up with us.  At this 
time, I believe his complaints of pain 
and weakness, and perhaps it if were 
possible to predict the future, we could 
have improved his outcome.  Certainly, 
tact should have been applied before 
informing him that his symptoms were 
"all in his head", just by virtue of 
his psychiatric diagnosis (which is 
frequently repeated in all of the 
consultations about the patient).  He has 
been reminded, again and again, that his 
symptoms are probably magnified in his 
head (this idea is woven through the 
record in one way or another), which, 
unfortunately, probably made his pain 
complaints worse, since he always felt as 
if nobody was listening to him.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  
38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

The implementing regulation (applicable to 38 U.S.C.A. § 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361 (2008), which provides that, in order to determine 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.  38 C.F.R. § 
3.361(b).  Claims based on additional disability due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) (informed consent) or (d)(2) (unforeseen 
event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The Board notes that the veteran has not been supplied a VA 
examination as to the claims on appeal.  Moreover, it is 
unclear as to whether the veteran currently has actual 
additional disability of bilateral lower extremity neuropathy 
and/or hip disorders.  It is noted that he does now have 
diabetes, which is not a service-connected disability.  For 
these reasons, the Board finds that additional development is 
necessary in order to decide these claims on appeal.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
the veteran has claims for entitlement to compensation for 
additional disability under 38 U.S.C.A. § 1151 for disorders 
of the low back, bilateral lower extremities, and hips, and a 
claim for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound pending.  The Board cannot proceed with the SMC 
claim until there has been final adjudication of the 
veteran's other claims as this issue is intextricably 
intertwined with the 38 U.S.C.A. § 1151 issues; therefore, 
adjudication of the SMC claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination and opinion by the appropriate 
specialist.  Specifically, the VA medical 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that VA 
failed to timely diagnose and properly 
treat the veteran following a twisting 
injury that was incurred in 2001 and, if 
so, whether this failure caused 
additionally disability, including disc 
disease in the lower back, and/or any 
additional neuropathy disability of the 
lower extremities and/or a bilateral hip 
disorder, if found; and, if so, whether 
any additional disability was proximately 
caused by VA carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault in furnishing 
this medical treatment, or was the result 
of an event that was not reasonably 
foreseeable.

The entire claims folder should be 
reviewed in conjunction with such 
evaluation, to include X-rays and MRI 
studies of the veteran's spine from the 
time of the injury in 2001, as well as 
documentation of the veteran's symptoms 
prior to the injury in 2001 and 
thereafter.  The examination report should 
clearly indicate that such review was 
performed.  All opinions expressed should 
be accompanied by complete rationales, to 
include specific references to the 
evidence of record where appropriate.

2.  Thereafter, readjudicate the veteran's 
claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 on appeal.  If 
any benefit sought is not granted, issue a 
supplemental statement of the case, and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




